DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to amendments filed 03/04/2022. 

Response to Arguments
Applicant’s amendments and arguments with respect to rejections of Claims 12-20 under 35 USC 112(a) and 112(b) have been fully considered and are persuasive.  The rejections of Claims 12-20 under 35 USC 112(a) and 112(b) have been withdrawn. In light of the removal of the interface from Claim 12,  all interpretation of claim elements under 112(f) in the claims are withdrawn.
Applicant's arguments with respect to rejections under 35 USC 102(a)(1) and 103 have been fully considered but they are not persuasive.
	With respect to applicant’s arguments that Balicki fails to teach time-based profiles of sensor signals and comparing them to time-based signatures, examiner respectfully disagrees. Vibration frequency is a measure of the number of vibrations per unit time, so frequency profiles and frequency signatures are time-based. For this reason, Balicki’s frequency profiles and frequency ranges indicating common hand tremors taught in par. 0034-0037 are time-based as well. 

Specification
The disclosure is objected to because of the following informalities: the specification mentions a Fig. 15 in par. 0070 and a Fig. 16 in par. 0071, with no accompanying Figs. 15-16 in the drawings. Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8-13, 15, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balicki et al (US 20160361125; hereinafter referred to as Balicki).
Regarding Claim 1, Balicki teaches A method for managing a surgical robot having an arm configured to hold a medical tool (see at least robot 100 with tool assembly 110 attached at distal end in Fig. 1 and par. 0019 and safe interaction with the surgical robot in par. 0024 interpreted as managing the surgical robot ), comprising: 
receiving a set of sensor signals from sensors on the arm (see at least control system determining forces from first and second force sensors in par. 0019 interpreted as receiving a set of sensor signals); 
generating a time-based profile based on the set of sensor signals (see at least generation of frequency profile for both sensors using fast Fourier transform in par. 0034);
 comparing the time-based profile to at least one time-based signature (see at least “common hand-tremor frequency spectrum profiles” in par. 0037 ); 
determining a state of the arm based on results of the comparison (see at least comparison to hand-tremor signature frequency profile in par. 0037 and determining that a bias force is causing undesirable motion due to gravity in par. 0038 interpreted as the state of the arm ); and 
changing operation of the robot based on the state of the arm, wherein the state of the arm is indicative of a predetermined condition that has occurred or will likely occur eminently and wherein changing operation of the arm prevents the condition from occurring or continuing (see at least stopping motion of the tool in response to the change in frequency profile in par. 0038 interpreted to prevent the undesirable motion due to gravity from the bias force).

Regarding Claim 2, Balicki teaches the method of claim 1 (see Claim 1 analysis). Balicki further teaches wherein the set of sensor signals includes one or more strain signals (see at least strain gages as a sensor option for contact detection in par. 0043).
Regarding Claim 4, Balicki teaches the method of claim 1 (see Claim 1 analysis), and further teaches wherein the at least one time-based signature includes a vibration profile (see at least “inanimate objects that produce a unique vibration profile” and “hand tremor profiles” in par. 0038 interpreted as signatures).
Regarding Claim 6, Balicki teaches the method of claim 1 (see Claim 1 analysis), and further teaches wherein: 
the at least one time-based signature includes at least one margin value and 
the margin value corresponds to a lower value of the predetermined range (see at least hand-tremor frequency profile lower limit being 2 Hz in par. 0037); 
the state of the arm corresponds to at least one of the set of sensor signals having a value in a predetermined range that is less than a sensor value corresponding to condition (see at least hand-tremor frequency being between 2 and 20 Hz in par. 0037);
Regarding Claim 8, Balicki teaches the method of claim 1 (see Claim 1 analysis), and further teaches wherein changing operation of the arm includes disabling operation of the arm for at least a temporary period of time (see at least robot stopping in par. 0038 interpreted as disabling operation of the arm for at least a temporary period of time).
Regarding Claim 9, Balicki teaches the method of claim 1 (see Claim 1 analysis), and further teaches wherein the condition corresponds to a force on the arm that causes the arm to deviate in an unintended direction (see at least “The bias force would cause undesirable robot motion due to gravity.” in par. 0038).

Regarding Claim 10, Balicki teaches the method of claim 9, and further teaches wherein the condition corresponds to a force on the arm caused by a bump (see at least  or vibration (see at least detecting vibration profiles for hand-tremor in par. 0038).
Regarding Claim 11, Balicki teaches the method of claim 1 (see Claim 1 analysis) and further teaches wherein the condition corresponds to improper or unsafe locking state of the robot arm during an operation (see at least bias force breaking gravity compensation in par. 0038 interpreted as a condition corresponding to improper or unsafe locking state of the robot, gravity compensation is interpreted as locking the robot with respect to movement in the direction of gravity, and par. 0038 teaches to detect a condition when that locking is not executed properly/safely and correct it).
	Regarding Claim 12, Balicki teaches A system for managing a surgical robot having an arm configured to hold a medical tool (see at least control system 116 in par. 0019), comprising: 
a memory configured to store one or more algorithms (see at least control system having a computer for implementing the disclosed control methods in par. 0028, computers are interpreted to have memory storing control algorithms); and 
a processor see at least control system having a computer for implementing the disclosed control methods in par. 0028, computers are interpreted to have a processor for executing control algorithms) configured to
receive a set of sensor signals (see at least control system in communication with first and second force sensors in par. 0019,); 
 execute the one or more algorithms to control the arm (see at least cooperatively controlled robot 100 in par. 0019 and Fig. 1) that includes sensors that generate the set of sensor signals (see at least first and second force sensors 112, 114 in par. 0019 and , the one or more algorithms to implement the method of claim 1 (see Claim 1 analysis for rejection of the method). 
Regarding Claim 13, Balicki teaches a system for implementing the method of Claim 2 (see Claim 2 analysis for rejection of the method).
Regarding claim 15, Balicki teaches a system for implementing the method of Claim 4 (see Claim 4 analysis for rejection of the method).
Regarding Claim 17, Balicki teaches a system for implementing the method of Claim 6 (see Claim 6 analysis for rejection of the method).
Regarding claim 19, Balicki teaches a system for implementing the method of Claim 8 (see Claim 8 analysis for rejection of the method).
Regarding Claim 20, Balicki teaches a system for implementing the method of Claim 9 (see Claim 9 analysis for rejection of the method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balicki in view of Chattopadhyay et al (US 20190099886; hereinafter referred to as Chattopadhyay).
Regarding Claim 3, Balicki teaches the method of claim 1 (see Claim 1 analysis). Balicki fails to explicitly teach the following, but Chattopadhyay does teach wherein the set of sensor signals includes one or more accelerometer signals, gyro signals, potentiometer signals, or Linear Variable Differential Transformer and Transducer (LVDT) signals (see at least accelerometers and gyroscopes outputting a signal that represents a measurement of vibration in par. 0017).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Balicki to incorporate the teachings of Chattopadhyay wherein  accelerometers or gyroscopes are used to detect vibration and monitor robot health. The motivation to incorporate the teachings of Chattopadhyay would be to use a non-invasive sensor that can be used to detect multiple types of failures and detect small defects (see par. 0054).
Regarding Claim 14, Balicki as modified by Chattopadhyay teaches a system for implementing the method of Claim 3 (see Claim 3 analysis for rejection of the method).

	Claim 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balicki in view of Flanagan et al (US 20120248167; hereinafter referred to as Flanagan).
Regarding Claim 5, Balicki teaches the method of claim 1 (see Claim 1 analysis). 
wherein changing operation of the arm is performed when the time-based profile matches the at least one time-based signature  (see at least stopping motion of the tool 
Balicki fails to explicitly teach the following but Flanagan does teach changing operation of the arm is performed when the profile does not match the at least one signature by a predetermined percentage (see at least “suspending driving of the motor if there is an indication of likely failure or continuing driving of the motor if there is no indication of likely failure” in par. 0091 and Fig. 19, see also “if the monitored drive parameter is within the acceptable range of drive parameters, then a failure indicator that express a likelihood of failure may express a likelihood of failure that falls within a range of 0 to 49% in par. 0055 and “For example, in one embodiment, if the actual monitored driving torque is within 5% of a predetermined target driving torque, the system will display an indicator of 90% likelihood of clamping success. As the monitored driving torque further diverges from the target driving torque, the likelihood decreases in a monotonic relationship, such as from 90% down to a 0% likelihood of clamping” in par. 0086, the predetermined target driving torque is interpreted as a signature).
Given that Balicki teaches stopping operation in response to sensor signals matching a certain signature, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Balicki and combine the teachings of Flanagan wherein a percentage match with a signature is used to determine whether or not to implement a robot operation. The motivation to incorporate the teachings of Flanagan would be to reduce the likelihood of tissue damage (see par. 0008).

Regarding Claim 16, Balicki as modified by Flanagan teaches a system for implementing the method of Claim 5 (see Claim 5 analysis for rejection of the method).

Claim 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balicki in view of Wallace et al (US 20110295248; hereinafter referred to as Wallace).
Regarding Claim 7, Balicki teaches the method of claim 6 (see Claim 6 analysis), wherein:
Balicki fails to teach the following, but Wallace does teach:  
the at least one time-based signature includes a value of a first strain signal at a first time (see at least predetermined threshold rate of change over time of the sensed force vector in par. 0005 interpreted as the signature, see also force sensing devices featuring strain gauges in par. 0045 interpreted as the force sensing being a strain signal); 
comparing the time-based profile to the at least one time-based signature includes comparing a value of the first strain signal at a second time to the value of the first strain signal at the first time ; and determining the state of the arm includes determining that a difference between the value of the first strain signal at the first time and the value of the first strain signal at the second time is greater than a predetermined difference value (see at least “sensing that a sensed force applied at a sensed vector has changed over time at a rate exceeding a predetermined threshold rate” in par. 0005). Note the interpretation is that determining the rate of change of the sensed force over time includes finding the difference in the sensed force between at least two 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Balicki to incorporate the teachings of Wallace wherein a rate of change in force is determined and the robot is controlled to move in the opposite direction if a predetermined threshold rate is exceeded. The motivation to incorporate the teachings of Wallace would be to allow for automatic detection via force sensor of the medical instrument exceeding safe load thresholds and automatically respond to mitigate the problem (see par. 0044).
Regarding Claim 18, Balicki as modified by Wallace teaches a system for implementing the method of Claim 7 (see Claim 7 analysis for rejection of the method).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyamoto et al (US 20200023525) discloses a robot with multiple detection sections detecting vibration signals in different frequency bands that indicate different conditions and controlling the robot based on the detected signals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664